DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This action is a Final Action on the merits in response to the application filed on 01/25/2021.
Claims 1-6 have been amended. Claims 7 and 8 have been added.
Claims 1-8 remain pending in this application.

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. 101 rejections of claims in the previous office action are withdrawn in light of applicant’s amendments.
The 35 U.S.C. 103 rejections of claims in the previous office action are withdrawn in light of applicant’s amendments, however a new 103 rejections was added.


Reasons for Removing the 35 USC 101 Rejection
The reasons for withdrawal of the rejection of claims 1 and 3-8 under 35 U.S.C. 101  can be found below:
The amendments to the claims are directed to the management of to-do tasks for drivers (e.g. detecting time a driver and/or vehicle is free; providing drivers with information). These limitations of representative claim 1 and 3-8 recite concepts that amount to the Method of organizing human activity which include managing personal behavior such as social activities and following rules or instructions.
However, there is enough integration in the claim to be called a practical application based on the following limitations: 
a memory storing a task that is associated with a driver of a vehicle; 
a camera configured to capture images of an area around the vehicle; and 
a processor programmed to: acquire acceleration and speed information of the vehicle; 
determine a time period in which the driver of the vehicle is freed from driving operations of the vehicle, based on the images of the area around the vehicle and the acceleration and speed information; and 
control a display to provide, within the determined time period, the driver with an interface that permits the driver to work on the task, the task not being related to the driving operations of the vehicle.

and combination of the above elements which results in generating and capturing images that that allow for the vehicle to make decisions. In combination, these steps do not represent merely gathering data for comparison, but instead set up a sequence of events that address unique problems associated with operating a vehicle. The additional elements in the claims thus represent significantly more (i.e., provide an inventive concept) because they are a practical implementation of the abstract idea of an autonomous vehicle that performs the scheduling and operation of a vehicle in a non‐conventional and non‐generic way.
Therefore the Applicants amended claims are indicative of integration into a practical application by:
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo



Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication US 20170193627, Urmson, et al. to hereinafter Urmson in view of United States Patent Publication US 20180137594, Marco. to hereinafter Marco in view of United States Patent Publication US 20170200449, Penilla et al. 

Referring to Claim 1, Urmson teaches a To-Do management apparatus comprising:
a memory storing a task that is associated with a driver of a vehicle (
Urmson: Sec. 0006, describes the user of memories and processors to execute actions the method also includes generating, by the one or more server computing devices, one or more task metrics for the user based on the calendar entry, the one or more task metrics each define a location to which the user is likely to need to travel, and determining that the user is likely to want to take a trip is further based on the one or more task metrics.
Urmson: Sec. 0023, locations of vehicles with the locations of users and the users' task metrics, the server computing devices can determine whether there is a vehicle currently located within a predetermined distance of a user who is likely to need or want to take a ride or rather is associated with a task metric which indicates that the user is likely to want to take a trip in the near future.); 
Urmson describers providing the users with task information from a server, in which the Examiner is interpreting users as a driver.

a processor programmed to: acquire acceleration and speed information of the vehicle (
Urmson: Sec. 0040, returning to FIG. 1, computing devices 110 may be in communication with various systems of vehicle 100, such as deceleration system 160, acceleration system 162, steering system 164, signaling system 166, routing system 168, positioning system 170, perception system 172, and power system 174 (for instance, a gas or electric engine) in order to control the movement, speed, etc. of vehicle 100 in accordance with the instructions 132 of memory 130. Again, although these systems are shown as external to computing devices 110, in actuality, these systems may also be incorporated into computing devices 110, again as an autonomous driving computing system for controlling vehicle 100.
Urmson: Sec. 0041, computing devices 110 may interact with deceleration system 160 and acceleration system 162 in order to control the speed of the vehicle.
Urmson: Sec. 0053, As shown in FIG. 4, each of computing devices 410, 420, 430, 440 may include one or more processors, memory, data and instructions. Such processors, memories, data and instructions may be configured similarly to one or more processors 120, memory 130, data 134, and instructions 132 of computing devices 110.); 


Urmson does not explicitly teach determine a time period in which the driver of the vehicle is freed from driving operations of the vehicle.
	However, Marco teaches these limitations
determine a time period in which the driver of the vehicle is freed from driving operations of the vehicle, and (
Marco: Sec. 0103, In various embodiments, the likelihood of one or more drivers becoming unavailable may be based on historical data measuring availability during the relevant time period (e.g., day and time or a time period following an event). Thus an estimate of a baseline driver supply may factor in the likelihood of available drivers becoming unavailable during the relevant time period.
Marco: Sec. 0111, The backend server 302 may also limit the sending of idle mode offers to drivers that are currently available or are expected to be available at the time the offer is to be sent.);
Marco describes determining and expecting when a driver is available.

Urmson and Marco are both directed to the analysis of scheduling of vehicles and/or drivers (See Urmson at 0019, 0061, 0066; Marco at pg. 0060, 0106). Urmson discloses that additional examples, such as an Autonomous vehicle can be considered (See Urmson at 0051). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Urmson, which teaches detecting and managing vehicle services in view of Marco, to efficiently apply analysis of scheduling of vehicles and/or drivers to enhancing the capability of organizing drivers and vehicles. (See Marco at 0013, 0014, and 0089).

Urmson in view of Marco does not explicitly teach a camera configured to capture images of an area around the vehicle; based on the images of the area around the vehicle and the acceleration and speed information; control a display to provide, within the determined time period, the driver with an interface that permits the driver to work on the task, the task not being related to the driving operations of the vehicle. 
	However, Penilla teaches these limitations
a camera configured to capture images of an area around the vehicle (
Penilla: Sec. 0348, The remote service can provide a multitude of cloud services for the user, such as remote control features, remote viewing services, remote alarm controls, remote camera activation, remote audio/video recording of the vehicle (i.e., areas around the vehicle and inside the vehicle). In one embodiment, the vehicle is able to connect to the Internet (e.g., when the vehicle engine is off, on, and/or is occupied or un-occupied) to allow a user, via a remote cloud service, to access features of the vehicle. The vehicle can be accessed when running, when parked, when stopped, when moving, etc.); 
Penilla describers a camera used to capture videos and images around the vehicle.

based on the images of the area around the vehicle and the acceleration and speed information (
Penilla: Sec. 0289, In one embodiment, as user drives around, the cloud infrastructure is able to collect and attribute data about where the user is driving (e.g., GPS), access user profiles to get calendar information, schedule information, buying history, etc. In one configuration, contextual driving enables the system to collect ads (advertisements, discounts, rewards, coupons, loyalty points/credits, etc.) and/or recommendations for a later time period when the vehicle is not moving... When the user arrives at a Coffee Shop, the user's Coffee Shop account will show a discount that the user earned earlier, e.g., by viewing some ad on the street, viewing the ad later that was sent to the user's account because the user drives by the Coffee Shop often on way to work. As a technical advantage, this strategic surfacing of information assists to reduce distraction by throttling when ads and/or recommendations are surfaced. For instance, maybe ads are surfaced only when the use is at a stop light, only parked, finished driving, before the driver begins a route, etc. Instill another embodiment, the ads may be surfaced to the user only when the user is alone in the car, or maybe when the user prefers to see or get ads. This is method of throttling is instead of current models where vehicles may be flooded with user interface data, simply because the ads are available, instead of when the user wants the ads/discounts/coupons or when distracted driving can be reduced.); 
Penilla describes the vehicle system collecting data that includes advertisements, in which the Examiner is interpreting advertisements as images.

 and 
control a display to provide, within the determined time period, the driver with an interface that permits the driver to work on the task, the task not being related to the driving operations of the vehicle (
Penilla: Fig. 4-6, Shows the user interaction with the display 
Penilla: Sec. 0230, if the user's email shows that the user has booked airline tickets and the time of departure is within 2 hours, the user may be provided with a map to the airport, may be provided with online checking interfaces for voice entry, may provide rental car check-in or return information, etc. Thus, based on the context of what the user is doing, what the user has planned, when the user has done in the past (e.g., learning), certain information can be surfaced for consumption by the user. The result is less distracted driving, and efficient usage of the user's time); 
Penilla describes the vehicle system can be used to perform task such as check emails and into check-in to flights, which has nothing to do with driving operations.

Urmson, Marco, and Penilla are all directed to the analysis of scheduling of vehicles and/or drivers (See Urmson at 0019, 0061, 0066; Marco at pg. 0060, 0106; Penilla at 0273, 0289). Urmson discloses that additional examples, such as an Autonomous vehicle can be considered (See Urmson at 0051). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Urmson in view of Marco, which teaches detecting and managing vehicle services in view of Penilla, to efficiently apply analysis of scheduling of vehicles and/or drivers to enhancing the capability of organizing drivers and vehicles by using images and videos. (See Penilla at 0136, 0139, and 0348).


Referring to Claim 3, Urmson teaches the To-Do management apparatus according to claim 1, wherein the time period includes at least one of a period during which the vehicle is stopped and a period during which autonomous driving of the vehicle is performed (
Urmson: Sec. 0085, At that point, the server computing device may provide the user's client computing device with further information regarding the current location of the vehicle and whether it is stopped and already waiting for the user.
Urmson describers the time for vehicle being stopped.

Urmson: Sec. 0051, The computing devices 110 may control the direction and speed of the vehicle by controlling various components. By way of example, computing devices 110 may navigate the vehicle to a destination location completely autonomously using data from the detailed map information, perception system 172, and routing system 168… Again, by controlling these systems, computing devices 110 may also control the drivetrain of the vehicle in order to maneuver the vehicle autonomously.
Urmson: Sec. 0097, a vehicle having an autonomous driving mode, such as vehicles 100 or 100A. In this regard, block 810 includes receiving information identifying the current location of the vehicle. At block 820, that the user is likely to want to take a trip to a particular destination is determined based on prior location history for the user. Thereafter, the vehicle is dispatched to cause the vehicle to travel in the autonomous driving mode towards a location of the user at block 830. A notification is sent to a client computing device associated with the user indicating that the vehicle is currently available to take the passenger to the particular destination at block 840. Information indicating acceptance of a trip is received from the client computing device in response to the notification at block 850).
Urmson describers the autonomous driving of the vehicle is performed and executed.

Referring to Claim 4, Urmson teaches the To-Do management apparatus according to claim 1, wherein the task includes at least one of making a restaurant reservation, returning a missed phone call, replying to an unreplied e-mail, and stock trading (
Urmson: Sec. 0021, For instance, a calendar entry regarding a restaurant or an email confirming a restaurant reservation may be used to generate a task metric indicating that the user is likely to perform the task of going to that restaurant at the time specified in the calendar entry or email confirmation. In yet another example, a task metric may identify a location to which the user frequently travels, such as the location of the user's workplace, favorite restaurant or coffee shop, etc. In such examples, the task metric may identify the location and a time or range of times when the user typically has gone to the location.
Urmson: Sec. 0070, As noted above, these task metrics may be stored in storage system 450. As an example, a calendar entry regarding a restaurant or an email confirming a restaurant reservation may be used to generate a task metric indicating that the user is likely to perform the task of going to that restaurant at the time specified in the calendar entry or email confirmation. Similarly, calendar entries or email confirmations for flights to specific locations may be used to generate a task metric indicating that the user is likely to perform the task of going to a particular airport at a particular time (i.e. 1.5 hours or 2 hours before flight time designated in the calendar entry or email confirmation). In other examples, calendar entries or email confirmations for event tickets (sports, music, theatrical, etc.), hotel reservations, meetings, medical or other appointments, may be used to generate task metrics for a user.).

Claim 5 recite limitations that stand rejected via the art citations and rationale applied to claim 1.  

Claim 6 recite limitations that stand rejected via the art citations and rationale applied to claim 1. Regarding a computer readable non-transitory storage medium storing a program, the program causing a computer to execute steps of: (
Urmson: Sec. 0035, The instructions 132 may be any set of instructions to be executed directly (such as machine code) or indirectly (such as scripts) by the processor. For example, the instructions may be stored as computing device code on the computing device-readable medium. In that regard, the terms “instructions” and “programs” may be used interchangeably herein. The instructions may be stored in object code format for direct processing by the processor, or in any other computing device language including scripts or collections of independent source code modules that are interpreted on demand or compiled in advance. Functions, methods and routines of the instructions are explained in more detail below.)

Referring to Claim 7, Urmson teaches the To-Do management apparatus according to claim 1, Urmson does not explicitly teach wherein the time period in which the driver of the vehicle is freed from driving operations is a state in which the vehicle is stopped.
	However, Marco teaches these limitations
wherein the time period in which the driver of the vehicle is freed from driving operations is a state in which the vehicle is stopped (
Marco: Sec. 0103, In various embodiments, the likelihood of one or more drivers becoming unavailable may be based on historical data measuring availability during the relevant time period (e.g., day and time or a time period following an event). Thus an estimate of a baseline driver supply may factor in the likelihood of available drivers becoming unavailable during the relevant time period.
Marco: Sec. 0111, The backend server 302 may also limit the sending of idle mode offers to drivers that are currently available or are expected to be available at the time the offer is to be sent.);
Marco describes determining and expecting when a driver is available and the car is in idle mode. Idle mode means stop.

Urmson and Marco are both directed to the analysis of scheduling of vehicles and/or drivers (See Urmson at 0019, 0061, 0066; Marco at pg. 0060, 0106). Urmson discloses that additional examples, such as an Autonomous vehicle can be considered (See Urmson at 0051). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Urmson, which teaches detecting and managing vehicle services in view of Marco, to efficiently apply analysis of scheduling of vehicles and/or drivers to enhancing the capability of organizing drivers and vehicles. (See Marco at 0013, 0014, and 0089).

Referring to Claim 8, Urmson teaches the To-Do management apparatus according to claim 1, wherein the memory and the processor are installed in the vehicle (
Urmson: Sec. 0006, describes the user of memories and processors to execute actions the method also includes generating, by the one or more server computing devices, one or more task metrics for the user based on the calendar entry, the one or more task metrics each define a location to which the user is likely to need to travel, and determining that the user is likely to want to take a trip is further based on the one or more task metrics.
Urmson: Sec. 0023, locations of vehicles with the locations of users and the users' task metrics, the server computing devices can determine whether there is a vehicle currently located within a predetermined distance of a user who is likely to need or want to take a ride or rather is associated with a task metric which indicates that the user is likely to want to take a trip in the near future.
Urmson: Sec. 0034, The memory 130 stores information accessible by the one or more processors 120, including instructions 132 and data 134 that may be executed or otherwise used by the processor 120.
Urmson: Sec. 0038, Computing devices 110 may include all of the components normally used in connection with a computing device such as the processor and memory
Urmson: Sec. 0040, computing devices 110 may be an autonomous driving computing system incorporated into vehicle 100.); 
Urmson describers providing the users with task information from a server, additionally, 0034 and 0038-0040 teaches the vehicles having computing devices and the computing devices includes memories and processors that stores information.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication US 20170193627, Urmson, et al. to hereinafter Urmson in view of United States Patent Publication US 20180137594, Marco. to hereinafter Marco in view of United States Patent Publication US 20170200449, Penilla et al. to hereinafter Penilla in view of United States Patent Publication US 20020188492, Borton.

Referring to Claim 2, Urmson teaches the To-Do management apparatus according to claim 1, Urmson in view of Marco in view of Penilla does not explicitly teach, wherein the memory stores a completion time for the task, and the processor is programmed to determine whether the completion time for the task is less than a duration of the determined time period.
However, Borton teaches wherein the memory stores a completion time for the task, and the processor is programmed to determine whether the completion time for the task is less than a duration of the determined time period (
Borton: Sec. 0066, Also, even though the delivery orders are supposed to take thirteen minutes to complete, they may be sent earlier to the cooks' monitor to prevent drivers from having to wait for the orders. This ensures that drivers who arrive back too early do not have to wait for their next group of delivery orders to be finished cooking. The delivery orders may be sent earlier to the cooks' monitor if the cooks are working relatively slowly as well.).
Borton describes the early completion of the task of delivery and return, thus being interpreting as completion less than a duration of time.

Urmson, Marco, Penilla, and Borton, are all directed to the analysis of scheduling of vehicles and/or drivers (See Urmson at 0019, 0061, 0066; Marco at pg. 0060, 0106; Penilla at 0273, 0289; Borton at 0032, 0039). Urmson discloses that additional examples, such as an Autonomous vehicle can be considered (See Urmson at 0051). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Urmson in view of Marco in view of Penilla, which teaches detecting and managing vehicle services in view of Borton, to efficiently apply analysis of scheduling of vehicles and/or drivers to enhancing the capability of organizing drivers and vehicles by analyzing the task of the staff. (See Penilla at 0011, 0014, 0027, 0080).

Response to Arguments
Applicant’s arguments filed 01/25/2021 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 01/25/2021.

Regarding the 35 U.S.C. 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rast, U.S. Pub. 20040260470, (discussing the logistics for handling and scheduling of a convoy of vehicles).
Colijn et al., U.S. Pub. 20160370194, (discussing the scheduling for destination and pickup for using autonomous vehicles).
Colijn et al., W.O. Pub. 2002033529A2, (discussing the improving of driver’s performances to include the improvement of thresholds used to activate delivery).
Pakusch et al., Shared Autonomous Vehicles: Potentials for a Sustainable Mobility and Risks of Unintended Effects, https://wwww.easychair.org/publications/download/6LTq, 
 http://conferences.sigcomm.org/sigcomm/2011/papers/greennet/p43.pdf, EPiC Series in Computing, Volume 52, 2018, Pages 258–269, ICT4S, 2018. 5th International Conference on Information and Communication Technology for Sustainability (discussing the managing of autonomous vehicles).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Uche Byrd/
Examiner, Art Unit 3624


/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624